Citation Nr: 0433771	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-25 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1951 to January 1954.  This case is before to the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On his From 9, the 
veteran requested a Travel Board hearing.  In September 2003, 
he withdrew this request.  In December 2004, the veteran's 
motion to advance his case on the Board's docket was granted.    


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and there is no competent evidence relating 
the veteran's current hearing loss to service.   

2.  Tinnitus was not manifested in service, and any current 
tinnitus is not shown to be related to service or to any 
noise trauma therein.  


CONCLUSION OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2004).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the January 2003 decision 
denying his claim.  In that decision and in a July 2003 
statement of the case (SOC), he was notified of the evidence 
necessary to substantiate his claims, and of what was of 
record.  By correspondence in October 2002 (prior to the 
rating decision on appeal) and in September 2003, he was 
notified of the VCAA and how it applied to his claim.  The 
October 2002 and September 2003 letters and the July 2003 SOC 
clearly cited the changes in the law brought about by the 
VCAA and implementing regulations, and explained that VA 
would make reasonable efforts to help the veteran get 
pertinent evidence, and that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although the veteran was asked to respond with any new 
evidence in support of his claim within 30 days, he was 
further notified that evidence submitted within a year would 
be considered.  In fact, all evidence received in the interim 
has been accepted for the record and considered.  

Regarding notice content also, while the veteran was not 
advised verbatim to submit everything he had pertinent to the 
claim, he was advised that VA would obtain any Federal 
government records, including any VA treatment records and 
that if he identified private records and provided releases 
VA would assist him in obtaining the records (and also that 
he could submit such records himself).  This, along with the 
notice of what was needed to establish the claims was 
essentially equivalent to telling him to submit everything he 
had pertinent to the claims.  He is not prejudiced by any 
technical notice deficiency along the way.  
Regarding the duty to assist, VA has arranged for an 
examination/medical opinion.  
There is no indication that any pertinent evidence remains 
outstanding.  All notice and duty to assist requirements 
appear to be substantially met.  The veteran is not 
prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).  

II.	Factual Background

The veteran's DD214 reflects that his military occupation 
specialty was Gunnery Officer.  His service medical records 
(SMRs), including reports of annual physicals and a December 
1952 promotion physical show no mention of complaints or 
findings pertaining to hearing loss or tinnitus.  All 
examinations showed hearing acuity to be 15/15, bilaterally.  

A report of a private audiological evaluation in September 
2002 shows that the veteran was found to have decreased 
hearing in both ears, and reported noise exposure in the 
military.  

A December 2004 VA audiological examination showed puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
50
55
60
   LEFT
-
10
50
65
65

Speech discrimination ability was 92 percent correct 
bilaterally.  The diagnosis was bilateral high frequency 
sensorineural hearing loss and bilateral tinnitus.  The 
examiner commented that based on his review of the veteran's 
C-file, hearing loss and tinnitus were not documented while 
the veteran was on active duty and his separation examination 
indicated that his hearing was normal.  Also based on the 
veteran's history, review of the military records, and the 
configuration of the audiometric testing done on the day of 
visit, it would appear most likely that the veteran's current 
hearing loss and tinnitus were related to a combination of 
genetic and environmental factors that occurred subsequent to 
separation from service.  It appeared most likely that 
virtually all of the veteran's current hearing loss was 
related to presbycusis.  The examiner opined that it was VERY 
UNLIKELY (emphasis in original) that the veteran's current 
hearing loss and tinnitus were related to military service.  

III.	Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To establish service connection for a 
disability, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability). Hickson v. West; 13 Vet. App. 247, 248 (1999).

A.  Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

VA audiometry in December 2002 established that the veteran 
has a hearing loss disability, as defined.  And although 
acoustic trauma is not specifically noted in the service 
medical records, given the veteran's military occupation 
specialty of Gunnery Officer, it may be assumed that he was 
exposed to noise trauma in service.  What must still be shown 
to establish service connection for hearing loss disability 
is a nexus between such disability and the veteran's service.  

SMRs show no complaints or findings of hearing loss during 
service.  The veteran's January 1954 separation examination 
revealed no ear abnormalities, and whispered voice testing 
was 15/15 bilaterally.  The earliest medical evidence of a 
hearing loss disability is the report of the September 2002 
private audiological evaluation.  From the time of his 
separation from service until 2002, an interval spanning 
almost 50 years, there is no medical evidence of complaints 
or findings indicative of hearing loss disability.  Although 
the veteran asserts that he had hearing problems in service, 
such is not corroborated by the record.  

Although sensorineural hearing loss (an organic disease of 
the nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year, here, as 
noted, there was no documented manifestation of hearing loss 
disability until almost 50 years postservice, and the 
presumptive provisions do not apply.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no competent 
medical evidence of a nexus between the veteran's hearing 
loss and service.  In fact, the only medical opinion 
expressly addressing that point is to the effect that the 
hearing loss is VERY UNLIKELY related to service.  While the 
veteran himself may believe that his hearing problems were 
caused by acoustic trauma decades ago, he is a layperson and 
has no competence to offer a medical opinion in that regard.  
Espiritu v. Derwinski, 2 Vet, App. 492 (1992).  

Without any competent evidence of a causal connection between 
the veteran's current hearing loss disability and service, 
the preponderance of the evidence is against this claim.  
Hence, it must be denied.  

B.  Tinnitus

A December 2002 VA audiological evaluation report reveals a 
diagnosis of bilateral constant tinnitus.  And it is not in 
dispute that the veteran was exposed to noise trauma in 
service.  What must still be shown to establish service 
connection for tinnitus is evidence of a nexus between such 
disability and service.  The etiology of a disability/nexus 
of a disability to service is a medical question, and medical 
expertise (a medical opinion) is required to resolve that 
question.  See Espiritu, supra.  The only competent (medical) 
evidence that directly addresses whether there is a nexus 
between the veteran's current tinnitus and service is the 
opinion of the December 2002 examiner.  That opinion states 
that it is VERY UNLIKELY that the tinnitus is related to 
service.  As there is no competent (medical) evidence to the 
contrary, the preponderance of the evidence is against this 
claim, and it must be denied.   


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



